Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-94 are currently pending in the instant application.  Claims 11-27 and 49-65 are rejected, claims 4, 7, 10, 28-45, 66-83, 85, 87, 88, 91 and 93 are objected and claims 1-3, 5, 6, 8, 9, 46-48, 84, 86, 89, 90, 92 and 94 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/CA2020/050016, filed on January 7, 2020 which claims benefit of US Provisional Application 62/789,740, filed on January 8, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-27 and 49-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The phrase “Use of a compound…” is written in improper format because a “use” can only be properly claimed as a process or method.  To overcome the rejection, Applicants are suggested to cancel claims 11-27 since there are already claims drawn to a method for treatment” in claims 28-43 and 66-81.

IV.	Objections

Improper Multiple Dependent Claims
Claims 4, 7, 10-45, 49-83, 85, 87, 88, 91 and 93 are objected to under  37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See  MPEP  § 608.01(n).  

***Closest prior art is Brown, et al. (WO2008/018827A 1) which teaches the compound 
    PNG
    media_image1.png
    136
    228
    media_image1.png
    Greyscale
but does not teach any specific crystalline forms of this 
compound.   

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626